3. Chad
The next item is the debate on six motions for a resolution on Chad.
author. - (NL) Mr President, colonial rule in the former territories of French West Africa and French Central Africa came to an end between 1958 and 1960. This was not the outcome of a protracted conflict and the resulting emergence of a collective national consciousness, but rather a way of preventing the development of liberation movements. It was a top-down rather than a bottom-up process. From French overseas departments they first became autonomous territories and then independent states.
With the exception of Guinea (Conakry), French influence has nevertheless always remained greater in these states than in other former colonies. The big desert state of Chad still has a French military presence and that has certainly influenced who was allowed to rule the country and who was not. This powerful European influence has not led to the development of European standards of democracy and human rights in these countries. The states and their national borders derive not from domestic movements which shaped an independent state, but simply from the colonial past.
This means that ethnic differences can lead to ethnic confrontations. In countries like these that means a continuing struggle for power, over who are the first-class citizens and who the second-class citizens. Ethnic and geographical diversity is often not reflected, or only poorly reflected, in the composition of the government. The problems this causes cannot, in my Group's view, simply be resolved by stationing a new body of European troops there. There has always been a military presence there, and it has made the present situation worse rather than better. The answer lies not in stabilising the current situation, which only benefits the current rulers, but in making space for change from the bottom up.
author. - (PL) Mr President, in the draft resolution we refer to the Cotonou Agreement and, specifically, to the section on humanitarian aid.
I must however remind you about an unfortunate occurrence during the last ACP-EU Joint Parliamentary Assembly in Ljubljana, which took place one month ago. The ACP side rejected the Assembly's compromise resolution on Chad. What is more, those promoting the rejection of this resolution were delegates from countries that are Chad's neighbours, even though their concerns had been taken into account in the compromise text. It was difficult for us to understand why our partners from Africa decided to reject this resolution.
I hope that the European Parliament resolution, which we will adopt in a few minutes' time, will fill the gap created by the absence of the much-anticipated ACP-EU Joint Parliamentary Assembly resolution. I think we can all agree with the statement by Chad's President Idriss Deby that looking after 300 000 Sudanese refugees and 170 000 internal refugees in Chad is a heavy burden. European society is aware of this, and this is why 14 European Union countries have decided to carry out the UN Security Council mandate and are beginning to send 4 000 soldiers to Chad.
We are pleased that the European Union has taken responsibility and showed solidarity in this way, even though the scope of this solidarity could be wider. Most of the 14 countries that have decided to take part in the mission, including, to name but a few, Ireland, Finland, Romania and Poland, have no historic or economic links with Chad. These countries, in directing assistance to Chad, have displayed not just solidarity, but also selflessness in their desire to help defenceless civilians, victims of the conflict in Darfur and of the internal strife in Chad, refugees in camps on the Saudi-Chad border and staff in humanitarian missions working in the region.
I hope that this mission will be effective in resolving the conflict and will help the people of Chad and Sudan, and we wish the people of Chad successful, free, democratic and transparent elections in 2009.
author. - (PL) Mr President, since 3 February 2008 there has been no information at all about the fate of Ibni Oumar Mahamat Saleh, the spokesman for the Coordination of Political Parties for the Defence of the Constitution.
Torture, imprisonment and various types of repression are systematically used against the opposition. There are restrictions on free speech, and the right to a free trial is also limited. The security forces as well as armed groups from Sudan threaten civilians and attack humanitarian organisations, especially in the eastern part of Chad.
In Chad there are over 250 000 refugees from Sudan and about 57 000 refugees from the Central African Republic, as well as refugees from Darfur. The conflict in Darfur has spilled over into Chadian territory. The armed conflict is accompanied by a humanitarian catastrophe: there is not enough food for refugees, there are sudden increases in the price of food, barely 20% of children attend school, children are forced into the armed forces, and violence against children is becoming increasingly widespread, especially sexually-motivated attacks on girls.
It is vital to enable refugees to return to their own homes. It is vital to stop not just the armed conflict in Chad but also the fall-out from the crisis in Darfur. Only a resolution to the armed conflicts can possibly give a chance to help the 4.5 million people in Darfur and Eastern Chad. Only an end to war can make it possible to reduce violations of human rights.
Images of skeletal women sitting outside their burnt-out houses with hungry children in their arms, images that were common in Poland and in other European countries during the Second World War, are now a daily reality in Chad and Sudan. Europe was able to emerge from those tragic circumstances. Let us help the people of Chad and Sudan to regain hope. Let us stop further armed struggle with a peace mission.
author. - Mr President, Chad, the fifth largest nation in Africa, has had a very troublesome post-colonial history. Civil conflict, guerrilla warfare, military coups, religious and ethnic divisions, combined with a hostile, semi-desert environment and a problematic regional neighbourhood, have led to almost continuous unrest in the country. Consequently - and despite the fact that Chad is rich in gold, uranium and oil - Chad is a state suffering from severe poverty and resultant poor health and social conditions.
The present governing regime, led by President Deby, having come to power after a coup in 1990 and with a number of dubious electoral wins since then, has been reportedly involved in numerous acts of severe oppression and persecution against opposition politicians, human rights activists and journalists. Arbitrary arrests and detentions, torture and extrajudicial killings have been documented.
Let us hope that this motion for a resolution will send a clear message to Mr Deby, as well to all other parties involved in that troublesome part of the world, that the time has come for national reconciliation, the strengthening of democratic processes and respect for human rights. At the same time, this resolution aims at trying to reassure the people of Chad that the European Union stands by their side in their hour of need and will continue to do its utmost in order to assist in the achievement of peace and prosperity for all the citizens of their country.
author. - (FR) Mr President, Commissioner, ladies and gentlemen, according to consistent witness evidence, Omar Mohamed Saleh was arrested at his home by armed men in uniform on 3 February 2008.
Since then, there has been no official word and his family and political colleagues fear that after his arrest he was cold-bloodedly executed. This lack of information cannot be allowed to continue and President Idriss Deby must pass on the information that he has.
We are therefore calling on the French Government in particular, which has, as we know, provided aid to the President of Chad, to obtain all possible information on the disappearance of Mohamed Saleh, about whom we are extremely concerned, and also on the fate of all the other political prisoners. That cannot, in any event, disguise the tragic situation of over a million people caught in the crossfire.
For that reason, it is imperative to open dialogue between all the parties, the Chad Government, the opposition and the rebels, to which they committed themselves with a view to free elections in 2009, in accordance with international standards. The aim of the Eufor mission is to keep the peace between Chad and Sudan and to guarantee the security of humanitarian operations to aid refugees on all sides. The mission cannot succeed without the active participation of all the European Union countries.
In addition, since Eurofor includes a large contingent of French forces, it is essential to distinguish between the Épervier plan and the European forces. It is also imperative for the millions of refugees, as an initial emergency measure, but also in the longer term for the countries of Central Africa, that political stability should be restored by a ceasefire, reopening of dialogue and respect for human rights.
on behalf of the PPE-DE Group. - (FI) Mr President, the resolution highlights the two areas of the crisis which the government and international agencies need to focus their attention on. Firstly, the humanitarian crisis is widespread and for a long time now the aid organisations there have been sending back reports about the growing numbers of internal refugees. The poor levels of security in the refugee camps, the widespread sexual violence, and the difficulty of delivering food aid have made the situation even more critical. Secondly, there are massive restrictions on freedom of speech and many journalists have had to leave Chad for fear of arrest. Supporters of the political opposition have been threatened and have disappeared. This fact often remains in the shadow of the humanitarian crisis, although if things were to improve in this area it would be one important step along the road to a more stable regime.
A genuine solution will of course require strong political will and concrete action on a large scale. Just as important, however, is the need to invest time and effort in the children of Chad and their future by trying hard to prevent them from being recruited into armed gangs of insurgents and investing in their basic education, which could include human rights studies, for example.
on behalf of the PSE Group. - (ET) My speech too links up with the previous speaker's. I also wanted to raise a point of the utmost importance to today's agenda and it is precisely the situation of children in crisis hotspots. A large number, if not the majority of the hundreds of thousands of people who been left homeless are children. And what is their everyday life like? We have all seen the dispiriting images on our television screens.
The European Union has an obligation to show solidarity with the whole nation, of course, but we must strive to focus our attention on the children because they cannot look after themselves. It is depressing that only one in five children in Chad attends school and that thousands upon thousands of them carry weapons.
I fully support the call for a plan to make human rights an integral part of the school curriculum. It is important for the government of Chad to do all it can to prevent the recruitment of children by rebel groups; the importance of the role of EUFOR will prove crucial here in, for example, communicating with community leaders and focusing their attention on the situation of children in this area.
on behalf of the IND/DEM Group. - (PL) Mr President, the subject of today's debate is breaches of human rights in Chad. The situation there is as dramatic as in Darfur, Sudan or the Central African Republic, where, in addition to the conflicts fuelled by ethnic, language or religious differences, there are also other conflicts of interest, especially to do with politics and oil.
African countries that are economically poor and poorly developed, even though they may be rich in natural resources, including crude oil, precious gemstones and metals, become not just an arena for trading in these resources or in drugs, but an eager market for the sale of arms, one of the principal causes of human rights abuses. In an atmosphere of growing conflict and war, many unscrupulous local and foreign traders exploit this situation, enriching themselves at the cost of chaos, refugees and the suffering of millions of innocent people, and even genocide, rape and the exploitation of women and children.
This situation is made worse by the passivity of the international community, which is controlled and exploited by great powers that play out their interests on the global stage. Humanitarian missions of various types can do little to help, and sometimes even go against their initial objectives and calling. Such a situation appears hopeless, as long as life and human dignity lose out to practical materialism, liberalism and the growing civilisation of death, which is sometimes propagated even by so-called humanitarian organisations providing education in the name of sexual and reproductive health.
For these reasons, various resolutions and reports may help to ease the consciences of their authors, but will not improve the situation in Africa, until African leaders and the great powers, from both the east and the west, stop benefiting from war and the growing hatred in the African continent.
(PL) Mr President, despite the signing, a year ago, of an agreement between all the political parties in Chad on strengthening the democratic process, and despite the later non-aggression pact with the Sudanese authorities, the situation is still highly charged. Government forces regularly clash with rebels from armed groups from Darfur, who attack transports of humanitarian aid. The state of emergency has been used to imprison the opposition with impunity and to impose savage restrictions on press freedom and freedom of speech.
Of particular concern is the worsening humanitarian situation in the country where, as a result of the conflict in Darfur and its cross-border consequences, there are over 300 000 refugees in 12 camps along the eastern frontier between Chad and Sudan. As a result of continuing battles, supplies of food to the camps are interrupted, and refugees are left to vegetate in terrible conditions. Following mass displacement, the civilian population is prey to aggression and breaches of fundamental human rights.
In the light of the obvious impasse in stabilising the situation in Chad, international institutions should strengthen their efforts to promote dialogue between all sides in the conflict. Only a global agreement has any chance of averting a humanitarian disaster in the country. It is vital to begin the European forces mission as quickly as possible in order to step up humanitarian activities in the region and to provide increased protection for the civilian population and for refugees.
(FR) Mr President, I should like to refer again to the Ljubljana resolution, which our African colleagues voted against. I was really disappointed and saddened. I think and hope that values for Africa do not come from China, with its aggressive economic invasion that we are witnessing at the moment.
It is impossible to know how to treat our African partners when they treat Chad in this way, but one thing is fairly clear: we have to persuade them about human rights. That is the only choice we have. It seems that this will be a long and costly process, but there is no other choice.
(SK) I also want my voice to be heard in the debate about the complex situation in which the people in Chad find themselves. As we know from the latest information, apart from 300 000 refugees in eastern parts of the country there are 200 000 internally displaced people who live in these camps in conditions barely fit for humans, facing a humanitarian crisis.
When we take into account the lack of food and medicine, the dramatic misuse of the fact that these people have lost their freedom, the spread of drug abuse and diseases among the people kept in these conditions, we have no other option than to call for the support of the democratic process and for the defeat of the rebels with the help of the European forces.
(IT) Mr President, ladies and gentlemen, even though agreement had been reached on a joint motion, it was rejected by the African side at the Joint Assembly in Ljubljana.
The drama lies in the reasons that were put forward: because the Chad delegation was not there, or so it was said. That was clearly a pretext and that pretext was instrumental, but it served to hide the reality of events, the reasons for which the African side rejected the resolution. What that means, in substance, is that political opportunism prevailed over fundamental human rights and the protection and guarantee of the fundamental freedoms.
I believe that the value of Europe - and the new history that Europe is creating - is that it not just observes, but that it also fights to ensure that it is not expediency but human reasons that prevail over all the deceptions of politics. In my view, that is what we should be supporting and affirming and what should once again become a plan for the very life of the European Union.
Mr President, a few short years ago I was with a delegation in Chad, in the aftermath of their civil war and the violence, looking at the optimism that was coming from the arrival of oil and the pipeline. The wealth of that country was hitherto the mango trees of a village, nothing more, and oil was bringing opportunity to this country. The international community was supervising that in such a way that we had hope that this would bring stability and wealth and a future to this country. Now we have a mess, and we have a mess partly because of what has come in from outside - Darfur and so on - and, I have to say, partly from what has come from inside - the corruption, the poor governance and the violence.
As a result, it is the people of Chad who are suffering, and we must urge everyone - internationally, nationally and locally - to work together to bring this crisis to an end, and then build for the future again.
(CS) Ladies and gentlemen, this week we have discussed China-Africa relations. The situation in Chad is but one example of how oil can become a reason for buying weapons. Unless we can urge China, which is a member of the UN Security Council, to change its foreign and trade policy from the so-called 'no conditions' policy to a 'conditional' policy and fall into step with us, we will bitterly regret our lack of resources to provide sufficient help to hundreds of thousands of refugees and injured persons.
Member of the Commission. - Mr President, we fully support the call of Members for a restoration of the political process in Chad and for a diplomatic resolution to the tensions between Chad and Sudan.
Concerning the internal political process, we welcome the nomination of a new Prime Minister, Mr Abbas. In our view, his declaration of 18 April was a first promising signal which could lead to the normalisation of the relations between the government and the non-armed opposition.
We are, therefore, hopeful that the constitution of the new, inclusive government of 23 April, where four key ministerial posts have been given to non-armed opposition parties coming from la Coordination des partis politiques pour la défense de la Constitution (CPDC), will pave the way for the relaunching of a more comprehensive dialogue on the basis of the political agreement of 13 August 2007.
Commissioner Michel was amongst the first to express concern about the disappearance of members of the opposition following the attempted coup of early February and to call for the immediate release of any opposition leaders held in custody by the Chadian authorities. Like many of the speakers today, we are still vocal concerning the need to shed light on the situation of Mr Ibni Saleh, spokesperson of the CPDC.
In this regard the European Commission, through its role as an international observer to the National Commission of Inquiry, is seeking to develop clarity about these disappearances, which will help engender trust in the political process.
With regard to the political process, through our 10th European Development Fund and Instrument for Stability we are developing Chad's capacity to hold legislative elections in late 2009, as envisaged by the 13 August 2007 agreement. This includes support for electoral preparations and the conducting of a national census. Chad has also been included as a country to be followed up in view of a possible EU election observation mission in 2009, if all conditions for such a deployment are met.
Concerning the relations between Chad and Sudan, the issue of the rebel groups can only be considered as part of the wider situation, and we are encouraged by the recent Libreville meeting of the Contact Group established under the Dakar Accord between Chad and Sudan. We believe that such sustained diplomatic efforts are essential to calm down the two countries.
Our humanitarian assistance in East Chad is ongoing (an average of EUR 30 million each year), and needs are adequately covered. Nevertheless, to complement humanitarian aid and the increase in security of refugee and internally displaced people camps that the EUFOR/MINURCAT deployment will bring, our Programme d'Accompagnement à la Stabililisation de l'Est du Tchad will support the conditions in areas to which internally displaced persons and refugees may choose to return in eastern Chad and northern Central African Republic, with particular regard to access to drinking water and food security. Activities will start under this programme before the rainy season commences.
In view of the success of the MINURCAT mission as crucial to safeguarding the long-term stability and development of Chad, as seen in our EUR 10 million contribution to the MINURCAT operation, we are encouraged that training has started for the first 77 commanders of the Détachement intégré de sécurité.
To help embed progress, our 10th European Development Fund will include EUR 25 million in support of reform of the justice sector, including the development of the police force, as well as an additional EUR 25 million for Security Sector Reform.
The debate is closed.
The vote will take place after the debates.
Written statements (Rule 142)
in writing. - (IT) The situation in Chad has now become critical. Armed groups from Sudan are carrying out raids in the eastern area of the country with indiscriminate killing, violence and rape, especially among the weaker groups of the population, with no reaction at all from the government there. On the other hand, the evident difficulty of managing the growing number of refugee camps receiving refugees from the Darfur region, threatened by the conflict which has arisen in the country between the government and the opposition forces disputing the validity of the elections, has led the authorities there to declare a national state of emergency.
The first result of that measure, as reported by Amnesty International, has been the creation of an ad hoc committee to censor newspapers and radio stations which, as well as bringing about a series of arrests of journalists and political opponents, has led to the disappearance of the spokesman for the party for the defence of the Constitution.
This escalation of violence absolutely has to be stopped. The European institutions have the task, the resources and the responsibility to ensure and defend human rights throughout the world, especially in particular regions such as Chad where citizens are already suffering humanitarian crises and attacks from outside.